DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re Claim 1, Examiner recommends rephrasing the claim as follows to avoid misinterpretation of the claim language:
----- An absorbent article, comprising a polymer sheet in which a super absorbent polymer exists between an upper layer sheet arranged on a skin side and a lower layer sheet arranged on a non-skin side, the polymer sheet having an area corresponding to a body fluid discharge region of a wearer,
the absorbent article being characterized in that a fiber absorber comprising pulp fiber is disposed adjacent to a surface on a skin side of [[an]]said area of
the super absorbent polymer is not arranged in [[an]]said area which overlaps with the fiber absorber, and is arranged in the other area. -----
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term "almost equal" in claim 3 is a relative term which renders the claim indefinite.  The term "almost equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no disclosure or guidance as to what “almost equal” would mean, e.g., the height of the skin side surface of the fiber absorber is within 1mm of the skin side surface of the polymer sheet.  For examination, Examiner removes the word “almost” from the claim term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissah et al. (US 2009/0112175).
Re Claim 1, Bissah discloses an absorbent article, comprising a polymer sheet (see Figs. 4-5) in which a super absorbent polymer (34, [0045]) exists between an upper layer sheet (first absorbent layer 30) arranged on a skin side and a lower layer sheet (second absorbent layer 32) arranged on a non-skin side, the polymer sheet having an area corresponding to a body fluid discharge region of a wearer (see Fig. 4, where one or more of the gaps between lines 36 of super absorbent polymer 34 can be considered as the claimed area).

the super absorbent polymer is not arrange in said area which overlaps with the fiber absorber, and is arranged in the other area (Fig. 5). 
Re Claim 2, Bissah also discloses that the fiber absorber comprises only pulp fiber or comprises pulp fiber and a super absorbent polymer (see [0039]).
Re Claim 3, Bissah also discloses that a surface on a skin side of the fiber absorber is located at a height equal to that of a surface on a skin side of an area in which the super absorbent polymer is arranged in the polymer sheet, or located closer to the skin (see Fig. 5).
Re Claim 4, Bissah also discloses that one or more openings (longitudinally extending gutters 29, see Fig. 5) penetrating from front to back are formed in the fiber absorber.
Re Claim 5, Bissah also discloses that a concave portion depressed to the polymer sheet is formed on a surface on a skin side of the fiber absorber (the gutters 29 are the concave portions, i.e., the top surface of each beam 25 is the skin side surface of the fiber absorber and in gutters 29 there is no beam material, thus the skin side surface is the top surface of upper layer sheet 16).
Re Claim 6, Bissah also discloses that an area in which the super absorbent polymer is arranged in the polymer sheet is divided into a plurality of defined areas by joint portions joining the upper layer sheet and the lower layer sheet and also the super absorbent polymer is arranged in the defined areas, or an area in which the super absorbent polymer is arranged is not divided by joint portions joining the upper layer sheet and the lower layer sheet and the super absorbent polymer is arranged on a whole surface (Figs. 4-5 shows that superabsorbent polymer 36 are arranged continuously in areas corresponding to where there is a gutter 29 in the fiber absorber).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 7,429,689) discloses an absorbent article with a cavity in its core, wherein the cavity is filled with a different absorbent material or structure.
Noda (US 2011/0144604) discloses an absorbent article with a cavity in its core, in which an endothermic material (51) is positioned.
Bissah (US 8,952,212) discloses an absorbent article with an aperture (20) in its core (14), wherein a transfer layer (16) protrudes from a bottom surface of the core upward into the aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
2 September 2021